EXAMINER’S AMENDMENT
RE: Kim et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Yi Zhang on 8/16/2021.
The application has been amended as follows: 

Amendments to the Claims
15. (Currently Amended) The method of claim 1, wherein the anti-CD4 antibody and the immune checkpoint inhibitor are administered intravenously, or intraperitoneally

22. (Rejoined, Currently Amended) The method of claim 21, wherein the adoptive immune therapeutic agent is selected from the group consisting of a dendritic cell vaccine, a peptide vaccine, and a viral vector carrying a tumor antigen


Rejoinder
2.	Claims 12 and 21-24 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 8/22/2017, is hereby  and claims 12 and 21-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

	
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
The 102(a)(1) rejection set forth in the office action mailed on 10/9/2020 is withdrawn in view of applicant’s amendment to the claims.
The 103 rejection set forth in the office action mailed on 10/9/2020 is withdrawn in view of the Declaration under 37 CFR Rule 1.132 filed on 4/9/2021. The following arguments are persuasive: 
i) The method was based on the surprising discovery that not all subjects having Treg cells depleted and receiving immune checkpoint inhibitor benefited from the treatment. It is critical that the Treg cells be depleted after the subject’s immune system has been primed by the cancer to stimulate an immune response. If the Treg cell are depleted before the subject’s immune system is primed by the cancer, the CD8 memory cell formation was inhibited. As a result, treating the subject with an immune checkpoint inhibitor did not suppress tumor growth, and even increased tumor growth (para 4 of the Declaration).
ii) Immune stimulation by a tumor is a probabilistic issue (para 5 of the Declaration), 
iii)  Certain types of cancers (melanoma, breast and colon cancer) treated with combinatory therapy of CD4 depletion and immune checkpoint inhibitor resulted in significant reduction in their tumor volumes. In contrast, the growth of liver tumor was not slowed down with the same therapy, and instead the tumor even grew faster in response to the combinatory therapy (see Figure 1 and para 6 of the Declaration), 
iv) In MC38 (colon cancer cell), CD4 depletion was associated with IFN-[Symbol font/0x67] signaling. Partial Least Squares Discriminant Analysis (PLS-DA) in MC38 further distinguished between groups treated with anti-PD1 versus anti-PD1 and anti-CD4, and 12 out of the 25 top candidate proteins identified from the PLS-DA analysis were involved in IFN-[Symbol font/0x67] signaling cascade (see, Figure 3 of this Declaration) (para 7 of the Declaration).




4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HONG SANG/Primary Examiner, Art Unit 1643